AMENDMENT TO

MANUFACTURING SERVICES AGREEMENT

BETWEEN

JABIL CIRCUIT, INC.

AND

ZEBRA TECHNOLOGIES CORPORATION

This Amendment (this “Amendment”) to that certain Manufacturing Services
Agreement dated May 30, 2007 (together with all amendments and modifications
thereto, the “Agreement”) between Jabil Circuit, Inc. (“Manufacturer”) and Zebra
Technologies Corporation (“Zebra”) is made and entered into on November     ,
2008.

The Parties hereby agree to amend the Agreement in order to reflect changes to
the business relationship since entering into the Agreement.

The Agreement shall be amended as follows (the double-underlined words being
added to the original and previously amended text and the strike through words
being deleted from the original and previously amended text).

 

  (A) The text of Section 3.8c shall be deleted in its entirety and replaced
with “Intentionally Deleted.”

 

  (B) Section 3.20 shall be added to the Agreement as follows:

 

  3.20 Zebra Owned Inventory.

a. Consigned Inventory. In connection with the transfer of production of a Box
Build from Zebra to Manufacturer, Zebra may provide Materials used in the
manufacture of such Box Build to Manufacturer, which Materials, together with
any Excess Inventory purchased by Zebra pursuant to Section 4.3 of the
Agreement, shall be deemed Zebra Owned Inventory (“ZOI”).

i. Location of Inventory. Manufacturer may accept and hold the ZOI at the
Designated Facility. The location at the Designated Facility of such stock of
ZOI will be referred to as the Zebra Inventory Location (“ZIL”).

ii. Pricing. The price for ZOI will be the then current cost of Materials for
such ZOI set forth in the cost model for the applicable Product in accordance
with Section 5.2 in effect on the date that ZOI is withdrawn from the ZIL area.

iii. Delivery. Prior to shipping ZOI to Manufacturer, Zebra shall identify and
notify Manufacturer of the part number, price, and quantity of ZOI intended to
be shipped. Manufacturer shall evaluate the identified ZOI, and to the extent
Manufacturer agrees to accept shipment of the ZOI, the parties shall mutually
agree on the dates and methods of shipment of the ZOI to Manufacturer.
Manufacturer shall issue a consignment purchase order.

 

1



--------------------------------------------------------------------------------

iv. Title/Risk of Loss. Subject to Manufacturer’s obligations under
Section 3.20a.vi, all right, title and interest in, to and under ZOI delivered
hereunder will remain with Zebra until such ZOI is removed from the ZIL by
Manufacturer. Notwithstanding the foregoing, all risk of loss, including the
risk of accidental loss or destruction, while ZOI is in the ZIL or otherwise in
the care, custody or control of Manufacturer, including while in transit from
Hong Kong to the Designated Facility, shall be borne by Manufacturer. Upon
removal of any ZOI from the ZIL or any other agreed upon consumption transfer
point, title to such ZOI will pass to Manufacturer at the time of such removal.
Once title has passed from Zebra to Manufacturer, Manufacturer will be deemed to
have purchased and to own such ZOI.

v. Invoicing. Manufacturer will notify Zebra electronically on or before
Wednesday of every week of the amount of each ZOI Manufacturer has removed from
the ZIL during the previous week.

vi. Identification and Storage. Manufacturer shall take the necessary
precautions to store ZOI in a clean, dry area separate from non-ZOI Materials so
as to identify Zebra as the legal title holder of the ZOI. Manufacturer shall
make sure that ZOI are properly stored and protected from the elements in a
manner which shall be no less than reasonable and in compliance with
Manufacturer’s customary inventory storage standards. Any costs associated with
the care of the ZOI, while in the possession of Manufacturer, shall be borne by
Manufacturer, however if the volume of space required to store the ZOI exceeds
5,000 square feet, the parties will agree to discuss in good faith the terms
under which Zebra will reimburse any storage and handling costs incurred by
Manufacturer. ZOI shall be covered by Manufacturer’s insurance as provided in
Section 7.9. Manufacturer agrees to include all ZOI in the ZIL in Manufacturer’s
cycle count program to verify part count accuracy. Manufacturer will make sure
that it provides Zebra’s employees and agents with reasonable access to the ZIL
and ZOI during normal business hours so as to provide an ability to audit
compliance with the terms of this Amendment.

vii. Consumption of Components. Manufacturer will remove components in full case
or skid quantities from the ZIL solely for use in manufacturing Box Builds.
Manufacturer will efficiently manage ZOI stocked at the ZIL and shall rotate ZOI
on a first in, first out basis. In the event Manufacturer has Materials that are

 

2



--------------------------------------------------------------------------------

ZOI and non-ZOI, Manufacturer shall use those Materials that are ZOI prior to
using those that are non-ZOI. Manufacturer will report to Zebra the quantity and
description of all ZOI removed from the ZIL weekly. Zebra may also, at its
option, make a cycle count of 100% of ZOI stored at the ZIL provided that such
cycle count does not negatively impact Manufacturer’s ability to produce end
products. Zebra may perform a cycle count pursuant to the terms of Section 3.14
hereof.

b. Direct Purchases. From time to time, Manufacturer may purchase Materials
(“Zebra Materials”) directly from Zebra other than through a consignment
arrangement set forth in Section 3.20a.

i. Pricing. Prior to Manufacturer purchasing Zebra Materials, Zebra will
identify the price for such Zebra Materials. Zebra shall base the price for
Zebra Materials on Zebra’s standard cost for such Zebra Materials.

ii. Title/Risk of Loss. In accordance with the applicable Incoterm in
Section 3.20c, title to, and risk of loss of, all Zebra Materials shall occur
when such Zebra Materials are delivered to the Zebra Forwarder (as defined in
Section 3.20c).

c Shipment and Customs. All ZOI (other than Excess Inventory) and Zebra
Materials shall be shipped by Zebra DDU Zebra named freight forwarder in Hong
Kong (the “Zebra Forwarder”). The terms of delivery refer to Incoterms 2000.
Zebra shall determine the carrier or forwarder for shipment of ZOI or Zebra
Materials; provided, however, subject to the next succeeding sentence,
Manufacturer shall be responsible for payment of and arrangement for
transportation from the Zebra Forwarder to the Designated Facility and shall
have the risk of loss for the ZOI or Zebra Materials while in transit from the
Zebra Forwarder to the Designated Facility. Zebra shall be responsible for and
pay directly the costs of shipment to the Zebra Forwarder and shall reimburse
Manufacturer for the reasonable and documented transportation costs from the
Zebra Forwarder to the Designated Facility. The parties shall handle customs
formalities in accordance with Section 4.5g with Zebra acting as the exporter of
record and Manufacturer acting as the importer of record for the ZOI (other than
Excess Inventory) and Zebra Materials. Manufacturer represents that it maintains
a process for amending initial customs declarations in China. In the event of a
difference between the declared value of ZOI and the amount that Manufacturer
actually pays Zebra for such ZOI, Manufacturer shall amend, or cause its customs
broker to amend, its customs declaration with the appropriate Chinese customs
officials and notify Zebra of such amendment.

 

3



--------------------------------------------------------------------------------

d. Inspection and Acceptance. In accordance with the procedures set forth in
Section 3.8e, Manufacturer shall inspect all ZOI delivered to the ZIL for
physical damage and obvious packing list discrepancies within seven (7) calendar
days after receipt at the Zebra Forwarder. Acceptance of ZOI will occur once
Manufacturer removes ZOI from the ZIL or any agreed upon consumption transfer
point. Manufacturer may, at its option, reject any ZOI or Zebra Materials which
contain defective material or workmanship or which does not conform to the
purchase order, applicable drawings, specifications, or samples. Rejected ZOI or
Zebra Materials shall be treated as Scrap and destroyed pursuant to
Section 3.10.

e. Payment. Manufacturer will issue a credit memo for (i) the amount of ZOI
removed each month within 30 days after the end of the month in which the ZOI is
removed from the ZIL and/or (ii) the amount of Zebra Materials within thirty
(30) days after the invoice date for such Zebra Materials. Manufacturer shall
issue such credit memo against amounts due from Zebra for the Products.
Manufacturer may withhold issuing a credit memo for any portion of an invoice
disputed by Manufacturer in good faith, provided that Manufacturer timely pays
any undisputed portion of the invoice and provides Zebra with written notice
describing the basis of the dispute in reasonable detail.

 

  (C) The text of Section 5.3 shall be amended as follows:

 

  5.3

Invoice and Payment Procedure. For each shipment of Products delivered
hereunder, Manufacturer shall provide to Zebra an invoice (a) referencing the
purchase order set forth in Section 4.2 and, for components, subassemblies and
assemblies, the Transfer Plan or relevant Release number, and (b) specifying the
amount of each Product delivered, the price of each Product, the total invoice
amount (in U.S. dollars) and date of delivery of the Products. Manufacturer
shall not issue any such invoice earlier than the respective date of shipment of
the corresponding Products. For Services performed hereunder pursuant to an SOW
or COR/COA, Manufacturer shall invoice Zebra upon Zebra’s acceptance of
associated deliverables or Services delivered by Manufacturer to Zebra according
to acceptance criteria set forth in such SOW or COR/COA, for all fees and NRE
Costs (excluding those non-depreciable NRE Costs for which Manufacturer is
responsible pursuant to Section 3.6) under such SOW or COR/COA that are
consistent with the budget set forth therein and other fees and NRE Costs
(excluding those non-depreciable NRE Costs for which Manufacturer is responsible
pursuant to Section 3.6) pre-approved by Zebra. Manufacturer shall also invoice
Zebra for its actual cost of any (a) Unique Tooling for which Zebra has agreed
to pay in connection with any SOW or COR/COA, or pursuant to Section

 

4



--------------------------------------------------------------------------------

 

3.4a, (b) rework of any WIP or finished Products pursuant to a COR/COA, or
(c) Excess or Obsolete Inventory pursuant to Section 4.3. Provided that
Manufacturer has complied with the foregoing invoicing guidelines and there is
no good faith dispute related to such invoice or acceptance of such deliverables
or Services, Zebra shall pay each such invoice according to the terms set forth
in the Transfer Plan or relevant Release, SOW or COR/COA or, if no such terms
are stated therein, within ten (10) days for a sixth-tenths percent (0.6%)
discount or otherwise within forty-five (45) days after its receipt of such
invoice.

 

  (D) The text of Section 8.6e shall be amended as follows:

 

  e. Materials Transfer. Upon expiration or termination of this Agreement for
any reason, in Zebra’s sole discretion and upon full payment by Zebra of all
amounts due and owing for such items, Manufacturer shall promptly transfer to
Zebra according to Zebra’s reasonable instructions, all Unique Tooling,
Materials (including ZOI), orders for Materials, Obsolete Inventory, WIP and
finished Products in Manufacturer’s possession or control. If the Agreement
expires without renewal or is terminated by Manufacturer for cause pursuant to
Section 8.2 or is terminated by Zebra pursuant to Section 8.3a(i) or terminated
pursuant to Section 8.5 as a result of Zebra’s bankruptcy or insolvency, then
Zebra shall pay the cost of transferring such materials. If the Agreement is
terminated for any other reason, then Manufacturer shall pay the cost of
transferring such materials. In addition, Manufacturer shall consent to Zebra,
or any Person on Zebra’s behalf, contracting directly with any vendor on the
Approved Vendor List.

 

  (E) All capitalized words not otherwise defined in this Amendment shall have
the meanings ascribed to them in the Agreement. Except as amended herein, all
terms and conditions of the Agreement shall remain in full force and effect.
Notwithstanding anything to the contrary set forth in the Agreement, in the
event of a conflict between the terms of the Agreement and the terms of this
Amendment, this Amendment shall control.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first written above.

 

Zebra Technologies Corporation       Jabil Circuit, Inc. By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

 

5